                                                            UNITED STATES BANKRUPTCY COURT
                                                               WESTERN DISTRICT OF TEXAS
                                                                  SAN ANTONIO DIVISION
       Debtor(s):       Williamson, Joseph C                                          §               Case No. 19-51044
                                                                                      §
                                                                                      §               Chapter: Chapter 13
                                                                                      §




                                                         CHAPTER 13 PLAN AND MOTIONS FOR
                                                          VALUATION AND LIEN AVOIDANCE

                                                                             ✔ AMENDED
                                                                             ❑
If you oppose the Plan’s treatment of your claim or any provisions of this Plan, YOU MUST FILE AN OBJECTION to
confirmation no later than fourteen (14) days before the confirmation hearing date.

Use of the singular word “Debtor” in this Plan includes the plural where appropriate. All section references (“§”) are to the
Bankruptcy Code unless otherwise noted.


The following matters may be of particular importance. Debtors must check one box on each line to state whether or not
the Plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
provision will be ineffective if set out later in the Plan.

                                                                          1. Plan Overview

1.1
      A limit on the amount of secured claim based on valuation of collateral for the claim, set out in Sections 7.8 and 7.9,
      which may result in a partial payment or no payment at all to the secured creditor                                        ❑Included   ✔Not Included
                                                                                                                                            ❑
1.2
      Avoidance of a wholly unsecured lien or judicial lien or nonpossessory, nonpurchase-money security interest, set
      out in Sections 7.9 and 7.10                                                                                              ❑Included   ✔Not Included
                                                                                                                                            ❑
1.3   Nonstandard provisions, set out in Section 8                                                                              ❑Included   ✔Not Included
                                                                                                                                            ❑

                                                                         2. Plan Summary

2.1      Debtor’s Plan payment will be     Variable      per month, paid by ❑3rd Party Epay (if accepted by Trustee), ❑✔
         Payroll Order, or ❑Direct (Money Order or Cashier’s Check). Variable payments, if applicable, are proposed as
         follows:

          Months                                                                               Amount of Monthly Payment
          1 - 36                                                                               $1,910.00
          37 - 60                                                                              $2,975.00

         The term of the Plan is      60                              months. The gross amount to be paid to the Trustee (sometimes, the
         “base amount”) is  $140,160.00 .

2.2      Under this Plan, the Trustee will pay all allowed priority claims in full; all allowed secured claims to the extent of
         the value of the collateral or the amount of the claim, whichever amount is provided for in Sections 7.7 and 7.8;
         and approximately 11.92 % to allowed general unsecured claims. The specific treatment for each class of
         creditors is set forth below in the Plan.
      This Plan does not allow claims. A creditor must file a proof of claim by the applicable deadline to receive
      distributions under the plan as confirmed. Creditors are referred to the Federal Rules of Bankruptcy
      Procedure, the Local Bankruptcy Rules for the Western District of Texas, and the Standing Order for Chapter
      13 Administration for this Division for information on procedures and deadlines.

2.3   The aggregate value of Debtor’s non-exempt assets is:       $2,179.90


                                            3. Vesting of Estate Property

      ❑     Upon confirmation of the Plan, all property of the estate shall vest in the Debtor, shall not remain property of
      the estate, and shall not be subject to the automatic stay of § 362; provided however, in the event of conversion of
      this case to chapter 7 the property of the Debtor as of the petition date should revest in the estate.

      ✔
      ❑     Upon confirmation of the Plan, all property of the estate shall not vest in the Debtor, shall remain property of
      the estate, and shall remain subject to the automatic stay of § 362.

                                      4. Tax Refunds and Annual Tax Returns
4.1   Tax Refunds.
      All tax refunds received by Debtor (or either Debtor if a joint case) while the chapter 13 case is pending shall be
      allocated as set forth below:

      1)   The total amount of the aggregate tax refund(s) received for any tax period that exceeds
           $2,000.00 shall, upon receipt, be paid and turned over to the Trustee as additional disposable
           income and such amount shall increase the base amount of the Plan. The Plan shall be deemed
           modified accordingly, and the Trustee will file a notice of plan modification within 21 days of
           receipt of the tax refund;

      2)   This $2,000.00 annual limit shall apply to both joint-debtor and single-debtor cases;

      3)   The $2,000.00 otherwise retained by Debtor must first be applied to any Plan arrearages;

      4)   Notwithstanding subparagraph (1) above, Debtor may file a notice to retain the portion of the tax
           refund otherwise payable to the Plan under subparagraph (1) with twenty-one (21) day negative
           notice as set forth in Local Rule 9014(a) if, at the time of receipt of a refund, Debtor’s Plan
           provides for the payment of 100% of allowed general unsecured claims within the term of this
           Plan. If the Trustee does not object within the twenty-one (21) day negative notice period, Debtor
           may retain that portion of the tax refund.

      The Trustee is hereby authorized to endorse a tax refund check if the check is made payable to Debtor.

4.2   Annual Tax Returns.
      Debtor shall provide a copy of the annual post-petition income tax return to the Trustee if requested to do so or if
      required to do so pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is
      pending. If this is a joint case, each Debtor shall comply with this provision if separate returns are filed.

                                  5. Pre-Confirmation Adequate Protection Payments
      Pre-confirmation adequate protection payments under § 1326(a)(1) and § 502(b) shall be made as provided below,
      and pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending:

      A.   All pre-confirmation payments if required by § 1326(c) and proposed below will be made by the
           Chapter 13 Trustee without further order of the Court. Such payments shall be considered
           payments pursuant to § 1326(a) and 28 U.S.C. § 586(e).

      B.   If the Debtor fails to make the required plan payments and funds on hand are not sufficient to pay
           all pre-confirmation adequate protection payments due, then such payments shall be paid on a
           pro rata basis, with the exception of ongoing monthly mortgage payments made by the Trustee.
        C.   Monthly pre-confirmation adequate protection payments will be calculated from the date the first
             plan payment is due. To receive adequate protection payments, a secured creditor must have on
             file with the Clerk of the Court a timely filed and allowed proof of claim. The proof of claim must
             include proof of the creditor’s security interest and shall be served on the Chapter 13 Trustee, the
             Debtor and Debtor’s attorney. The Trustee will thereafter commence disbursement of
             preconfirmation adequate protection payments in the next regularly scheduled monthly
             disbursement following the filing of the claim, subject to normal operating procedures.

        D.   The Debtor proposes the following pre-confirmation adequate protection (“AP”) payments. The
             Trustee shall apply pre-confirmation adequate protection payments to accrued interest, if
             applicable, and then to principal. AP payments shall cease upon confirmation of the Plan.

                                                         Interest
                                            Monthly      Rate, If
         Creditor & Collateral              AP           Claim is         Other Treatment Remarks
                                            Payment      Over
                                                         Secured




                              6. Executory Contracts / Unexpired Leases / Contracts for Deed

6.1     Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to assume the following executory
        contracts, unexpired leases, and/or contracts for deed as follows:

                                                                                                       Current Monthly
Creditor                             Property or Contract Description                                  Payment to be Paid
                                                                                                       Directly by the Debtor


6.2     Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to reject the following executory contracts,
        unexpired leases, and/or contracts for deed:

Creditor                                                            Property


                                                   7. Treatment of Claims

7.1     Administrative Claims & Request for Attorney Fees.
        The Trustee shall collect the allowed statutory Trustee fee upon receipt of all monies paid by or on behalf of
        Debtor. All other administrative claims, including Debtor’s attorney fees, shall be paid according to the terms of this
        Plan.

        Upon confirmation of the Plan, the Court approves and awards            $3,200.00 to Debtor’s attorney as an
        administrative claim for legal services performed in this case in accordance with the applicable benchmark.
        Debtor’s attorney may file applications for an additional award of attorney fees pursuant to the Bankruptcy Code,
        Local Bankruptcy Rules for the Western District of Texas, and the Standing Order for Chapter 13 Administration for
        the division in which this case is pending. If additional monies are available, the Trustee may, within his or her
        discretion, disburse such funds to this class on a pro rata basis. The Trustee shall disburse payments to the attorney
        as follows:

                                    Amount of Fee Paid
Debtor’s Attorney                                             Payment Method:        Additional Provisions
                                    Through the Plan
Guerra Days Law Group, PLLC                           $0.00   ❑Standing Order
                                                              ✔Other
                                                              ❑
7.2      Priority Claims.
         All allowed claims entitled to priority under § 507(a), except § 507(a)(2), shall be paid in full in deferred
         distributions by the Trustee, unless: (1) the holder of a particular claim agrees to a different treatment of such
         claim; or (2) such claim is provided for under § 1322(a)(4). Unless the Plan provides otherwise, the distributions
         shall be made by the Trustee. If the Plan identifies a creditor’s claim as a priority claim and the creditor files the
         claim as a general unsecured claim, the claim shall be treated as a general unsecured claim unless otherwise
         ordered by the Court. If any priority claim is filed for a debt that was either not scheduled or scheduled as a general
         unsecured claim, the claim shall be allowed as a priority claim unless otherwise ordered by the Court. Allowed
         priority claim(s) shall be paid without interest, unless otherwise ordered by the Court or unless specifically allowed
         under § 1322(b)(10) and provided for below.

         The amount set forth in the Plan is an estimate and if the actual allowed claim is in a different amount, the
         amount to be paid pursuant to the Plan shall be the amount due on the allowed claim.

         Domestic Support Obligations (“DSO”). The Trustee shall pay all pre-petition DSO claims through the Plan unless
         the Court orders otherwise. Debtor shall pay all DSO payments that accrue post-petition directly to the holder, or
         the holder’s agent, pursuant to the terms of the DSO.
         The Trustee shall disburse payments to the following creditors holding priority claims:

Creditor                                  Description                     Est. Claim Amount                Est. Monthly Payment
Attorney General/Child Support Division   Domestic Support Obligations                         $1,702.13                 Mo. 1 - 60, $29.00



IRS                                       Taxes or Penalties Owed to                          $10,715.86                Mo. 1 - 60, $179.00
                                          Governmental Units




         If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on
         a pro rata basis.

7.3      Arrears on Assumed Executory Contracts/Leases/Contracts for Deed.
         The Trustee shall disburse payments for arrears to creditors holding assumed executory contracts, leases, and/or
         contracts for deeds. The amounts listed below by Debtor are estimates. If a creditor files a proof of claim and the
         claim for arrears or the ongoing monthly payment is in a different amount than stated below, the payments under
         the Plan shall be based on the creditor’s claim unless a different amount is established by court order.

         Those creditors holding claims within this class are as follows:

                                                                                                                Amount of Ongoing
Creditor & Collateral                                 Arrears & Treatment of Arrears Through the Plan           Monthly Payment
                                                                                                                Through the Plan


7.4      Collateral to be Surrendered.
         Upon the entry of an order confirming the Plan or an order modifying the Plan, the stay shall automatically
         terminate with regard to the collateral surrendered. Upon the entry of such order, the creditor shall have ninety (90)
         days from the date of the order to file a claim or amended claim as to any deficiency balance that may remain,
         and such deficiency balance will be paid as a general unsecured claim. Any such claim is subject to objection.

         Debtor surrenders the following collateral:

Creditor                                               Collateral                             Location of Collateral


7.5      Creditors to be Paid Directly by Debtor (Other Than Mortgage Creditors), by a Third Party, or by a
         Co-Debtor. [USE ONLY IF THERE IS NO DEFAULT]
      Creditors within this class shall retain their liens on the collateral that is security for the claim until the claim has
      been paid in full as determined by the note and/or applicable nonbankruptcy law.

      If certain claims are paid directly by Debtor to creditor, Debtor shall be deemed acting as a disbursing agent under
      the Plan for payment of such claim. Such payments shall be made in addition to the payments by Debtor to the
      Trustee and are deemed to be payments made pursuant to the Plan.

      The following creditors shall be paid directly by Debtor, a Third Party, or a Co-Debtor:

                                                  Monthly
Creditor       Collateral        Debt Owed                         Remarks                                        Identify Payer
                                                  Payment


7.6   Mortgage Creditors: Ongoing Mortgage Payments & Direct Mortgage Payments on Debtor’s Principal
      Residence.
      Unless the Debtor is current on the mortgage on the petition date, or otherwise provided for under
      PLAN PROVISIONS 8. Nonstandard Plan Provisions, the Trustee shall pay all postpetition monthly mortgage
      payments to the mortgagee. Ongoing mortgage payments will be in the amount stated in the allowed proof of
      claim or pursuant to a Court Order. If Debtor makes a Plan payment that is insufficient for the Trustee to disburse all
      ongoing mortgage payments required below, the Trustee shall hold plan payments until a sufficient amount is
      received to make a full ongoing mortgage payment. Debtor shall provide to the Trustee all notices received from
      Mortgage Creditors including, statements, escrow notices, default notifications, and notices concerning changes of
      the interest rate if a variable rate mortgage. The automatic stay is modified to permit Mortgage Creditors to issue
      such notices.
      The Trustee shall be authorized to make changes to the ongoing monthly mortgage payments based on Notice
      filed pursuant to Bankruptcy Rule 3002.1(b) and to pay fees, expenses, and charges based on Notice filed pursuant
      to Bankruptcy Rule 3002.1(c). The Trustee may request that the Debtor file amended Schedules I and J, and the
      Debtor shall do so on or within thirty (30) days after receiving such a request from the Trustee. If Debtor lacks the
      disposable income to pay the ongoing mortgage payment, the Trustee may seek dismissal. The Debtor or the
      Trustee may seek to modify the Plan based on Debtor’s current income, Debtor’s ongoing mortgage payment
      obligations, or as otherwise provided in § 1329.
      Alternatively, upon the filing by a Mortgage Creditor of a Notice pursuant to Bankruptcy Rule 3002.1(b) or
      3002.1(c), the Trustee may file a Notice of Increase of Plan Payment with the Court if the Trustee reasonably
      believes that, under the circumstances, the increased payment should be Debtor’s responsibility. The Trustee shall
      serve the Notice of Increase of Plan Payment on Debtor and Debtor’s counsel. Such circumstances include but are
      not limited to: (1) increase in the mortgage payment or claim for expense is caused by Debtor’s failure to pay tax,
      insurance or other obligations to the mortgagee that the Debtor was required to pay directly; (2) cases in which the
      Debtor is paying less than the Debtor’s full disposable income because the Debtor has agreed to pay a 100%
      dividend to general unsecured creditors; and (3) cases where, because of the increase due the Mortgage Creditor,
      the current Plan would fail to pay fully the amount provided under the Plan to allowed secured, priority, and
      administrative claims and any required amount to be paid to general unsecured claims under the terms of the
      confirmed Plan by reason of § 1325(a)(4) or otherwise.
      The amount set forth in a Notice of Increase of Plan Payment shall become the modified Plan payment, and the
      Plan base shall be correspondingly increased. The Debtor must file a motion to modify Plan, supported by
      amended Schedules I and J as well as income verification, if the Debtor believes there is not, at that time,
      sufficient disposable income to pay the increased Plan payment or there is otherwise basis to amend the Plan
      rather than pay the increased Plan payment. The Debtor’s motion to modify Plan shall be filed no later than thirty
      (30) days after Trustee’s Notice of Increase in Plan Payment is filed.
      It is possible that a change in the ongoing mortgage payment will affect the distribution to the unsecured
      creditors, and this provision of the Plan shall serve as adequate notice of the possibility.
      If Debtor is current as of the petition date and elects to pay the ongoing mortgage directly but subsequently
      defaults, Debtor should file a motion to modify the Plan within thirty (30) days of receiving notice of the default to
      provide for the payment of the post-petition mortgage arrears. The future ongoing mortgage payments shall be
      paid by the Trustee. The motion to modify the Plan must state the name, address, and account number of the
      Mortgage Creditor to whom payments are to be made; the date the Trustee is to commence the ongoing mortgage
      payments; and the treatment of the post-petition delinquency including the gap between the date when Debtor
      modified the Plan and the date on which the Trustee is to commence the ongoing mortgage payments. The
      Trustee may also file a motion to modify the Plan in the event of a post-petition default.
        The Standing Order for Chapter 13 Administration for the division in which this case is pending as to ongoing
        mortgage payments shall also apply.
        For cause shown, Debtor may deviate from the procedures set forth in this provision of the Plan provided that
        Debtor sets forth cause, with specificity, in PLAN PROVISIONS 8. Nonstandard Plan Provisions. The Trustee and
        any party in interest may object. Debtor shall have the burden of proving at any hearing on confirmation of the
        Plan cause for such deviation. Avoidance of administrative fees alone shall not be considered cause.
        The amounts set forth below are Debtor’s estimate and the allowed claim shall control as to the amounts. Those
        creditors holding a secured claim with ongoing mortgage payments are as follows:

                                                                                             Interest Rate
                                                                                             (for          Payment Due
                                                                  Monthly Mortgage
Creditor                    Property Address                                                 informational Date (per                 Paid By:
                                                                  Payment
                                                                                             purposes      contract)
                                                                                             only)
Wells Fargo Home Mortgage   11403 Jarbo Pass Dr San Antonio, TX                    $768.94              7.27 %           3           ✔ Trustee
                                                                                                                                     ❑
                            78245-2278                                                                                               (Conduit)
                                                                                                                                     ❑Debtor
                                                                                                                                     (Direct)


7.7     Secured Claims: Cure Arrears on Long Term Debt and Mortgage Arrears on Debtor’s Principal
        Residence.
        Arrears on long term debt and pre-petition mortgage arrearage claims shall be paid pursuant to the payment
        schedule set forth below. Upon discharge, if the pre-petition arrears and the post-petition ongoing payments are
        current on Debtor’s Principal Residence, the default will be deemed cured and the note reinstated according to its
        original terms, including the retention of any security interest. The pre-petition arrears set forth below is an
        estimate only and the Trustee shall pay the pre-petition arrears based on the proof of claim as filed by the creditor,
        unless a different amount is allowed pursuant to a court order.

        If there are insufficient funds to pay the monthly payment to claims within this class, creditors in this class shall be
        paid on a pro rata basis. If additional monies are available, the Trustee may, within his or her discretion, disburse
        such funds to this class on a pro rata basis.

        The following secured creditors hold claims for arrears in this class:

                                                                                 Monthly
                                                                                             Interest
                                   Collateral                                  Payment or
        Creditor                                           Estimated Arrearage                Rate (If                           Remarks
                                  Description                                   Method of
                                                                                            applicable)
                                                                               Distribution
Wells Fargo Home Mortgage   11403 Jarbo Pass Dr San                       $20,718.09         Pro-Rata            0.00%   Includes GAP payment for
                            Antonio, TX 78245-2278                                                                       June mortgage payment.
                                                                                                                         Contested pending proof of
                                                                                                                         claim to be filed.


7.8     Secured Claims: Treatment of Claim and Motion to Value Collateral Pursuant to § 506; and 910 Day
        Claims/1 Year Claims.
         Creditors within this class shall retain their liens on the collateral that is security for their claims until the earlier of:
         (1) the date the underlying debt, as determined by non-bankruptcy law, has been paid in full; or (2) the date
         discharge is entered under § 1328. If the case is dismissed or converted without completion of all Plan payments,
         the liens shall be retained by the creditors pursuant to applicable non-bankruptcy law.

         Debtor moves to value the collateral described below in the amounts indicated. The values as stated below
         represent the fair market value of the collateral pursuant to § 506(a)(2). Objections to the valuation of collateral
         proposed by this Motion and the Plan must be filed no later than fourteen (14) days before the confirmation
         hearing date. If no timely objection is filed, the relief requested may be granted in conjunction with the
         confirmation of the Plan.

         The Trustee shall pay the allowed secured claims, which require the filing of a proof of claim, to the extent of the
         value of the collateral or the full payment of the claim as specified below, plus interest thereon at the rate
         specified in this Plan. Failure of the secured creditor to object will be deemed acceptance of the plan under §
         1325(a)(5)(A) Except for secured claims for which provision is made to pay the full amount of the claim
         notwithstanding the value of the collateral, the portion of any allowed claim that exceeds the value of the
         collateral shall be treated as an unsecured claim under Section 7.11 below.

                                                                                                Equal                              910
                         Collateral           Amount of        Fair Market       Interest                          Unsecured
      Creditor                                                                                 Monthly                            Claim?
                        Description           Debt (Est)          Value            Rate                              Claim
                                                                                               Payment                              ***
Nissan Motor        2014 Nissan Altima             $7,019.43         $7,019.43      6.50 %   Mo. 4 - 60, $135.50          $0.00
Acceptance
                                                                                                                                    ❑

Big Country Homes   11403 Jarbo Pass Dr San        $2,459.00       $131,200.00       0.00%    Mo. 4 - 60, $44.00          $0.00
Association Inc.    Antonio, TX 78245-2278
                                                                                                                                    ❑

                                    ✔) that the collateral which secures the claim was purchased within 910 days if a vehicle
*** Debtor indicates, by notation ( ❑
or within 1 year if personal property pursuant to § 1325(a) (hanging paragraph).

         If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on
         a pro rata basis.

         If any secured proof of claim is timely filed for a debt that was either not scheduled or scheduled as unsecured, the
         claim shall be allowed as secured unless otherwise ordered by the Court. Said claim shall be paid under the Plan
         with interest at   0.00%     per annum and shall be paid on a pro rata basis as funds become available after
         payment of any fixed equal monthly payments payable to other secured creditors listed above.
7.9      Wholly Unsecured Claims.
       NOTICE OF DEBTOR’S INTENTION TO STRIP A WHOLLY UNSECURED LIEN

       Debtor proposes a Chapter 13 plan that strips your lien secured by real property to a wholly unsecured claim.
       The Plan alleges that the value of the real property is less than the amount owed on all liens that are senior in
       priority to your lien. Your claim will receive no distributions as a secured claim but will receive distributions as
       a general unsecured claim.

        If you disagree with the treatment proposed by the Plan that will terminate your lien and that will pay your claim
        as a general unsecured claim, you must file an objection to the Plan no later than fourteen (14) days before the
        confirmation hearing date. If you fail to object, the Bankruptcy Court may approve the Plan without further
        notice.

       Upon entry of a Discharge Order, the holder of the lien is required to execute and record a full and unequivocal
       release of its liens, encumbrances and security interests secured by the real property and to provide a copy of
       the release to the Trustee, Debtor, and Debtor’s counsel. Notwithstanding the foregoing, the holder of a lien that
       secures post-petition homeowners’ association fees and assessments will be allowed to retain its lien, but
       only to secure (i) post-petition assessments; and (ii) other post-petition amounts, such as legal fees, if such
       post-petition amounts are incurred with respect to post-petition fees and assessments, and are approved by the
       Court, if incurred during the pendency of the bankruptcy case.

       This provision does not apply if a secured creditor does not file a proof of claim.

       Notice of this Plan provision must be provided by the Debtor to the secured creditor in accordance with Fed. R.
       Bankr. P. 7004.


       The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to secure
       the claim.

       If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the
       creditors pursuant to applicable non-bankruptcy law.

       Those creditors holding secured claims that are wholly unsecured and are within this class are as follows:

          Creditor                      Collateral                 Fair Market Value           Amount of Senior Lien(s)


7.10   Motions to Avoid Lien Pursuant to § 522(f).
       The Bankruptcy Code allows certain liens to be avoided. If a lien is avoided, the creditor’s claim, to the extent
       allowed, will be treated as a general unsecured claim under Section 7.11. The amount of the debt set forth in the
       Plan is Debtor’s estimate and if the actual allowed claim is in a different amount, the unsecured amount to be
       treated pursuant to the Plan shall be the amount due on the allowed claim.

       If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the
       creditors pursuant to applicable non-bankruptcy law.

       Debtor moves under § 522(f) to avoid the following liens that impair exemptions. Objections to this treatment must
       be filed no later than fourteen (14) days before the confirmation hearing date. If no timely objection is filed, the
       relief requested may be granted in conjunction with the confirmation of the Plan. (Debtor must list the specific
       exempt property that the lien impairs and the basis of the lien—e.g. judicial lien, non-PMSI, etc.).

                                                                            Lien Amount       Secured
                                                     Property Subject to
                        Creditor                                                to be         Amount         Type of Lien
                                                            Lien
                                                                              Avoided        Remaining


7.11   General Unsecured Claims.
        Creditors within this class hold general unsecured claims that are not otherwise provided for in the Plan, including
        but not limited to creditors’ unsecured claims arising by reason of lien avoidance or lien strip, rejection of executory
        contracts or leases, or bifurcation of a claim. Payments to holders of allowed claims within this class shall be
        disbursed on a pro rata basis and shall be disbursed after payment of other creditors. The amounts set forth as
        unsecured claims in Debtor’s schedules are estimates only, and payments to holders of allowed general unsecured
        claims shall be based upon allowed claim amounts.

                                             8. Nonstandard Plan Provisions
Nonstandard Plan Provisions.

The following Plan provisions will be effective only if there is a check in the box in Section 1.3 of the Plan.




Failure to place any nonstandard provision in this section results in the nonstandard provision being void.

I certify that all nonstandard plan provisions are contained in this section of the Plan.



        /s/ Ricardo Guerra                          Date:         06/26/2019
Debtor’s Attorney or Pro Se Debtor

State Bar No.       24074331

    /s/ Joseph C Williamson
Debtor


Joint Debtor
                                               United States Bankruptcy Court
                                                  Western District of Texas

In re Joseph C Williamson                                                                         Case No. 19-51044
                                             Debtor(s)                                            Chapter. 13


                                                     CERTIFICATE OF MAILING
The undersigned hereby certifies that a true copy of the following document(s):

was(were) mailed to all persons in interest at the addresses set forth in the exhibit which is attached hereto, electronically or by first class mail,
postage prepaid, on 06/26/2019.



6/26/2019                                                                                   /s/ Ricardo Guerra
                                                                                         Ricardo Guerra
                                                                                         Bar Number: 24074331
                                                                                         Phone: (210) 446-0102
                                                                                         Email: bankruptcy@guerradays.com



  Attorney General/Child Support                    Barclays Bank Delaware                             Big Country Homes Association Inc.
  Division                                          100 S West St                                      c/o Goodwin Management Inc.
  Attn: Bankruptcy                                  Wilmington, DE 19801                               PO Box 203310
  PO Box 12017                                                                                         Austin, TX 78720
  Austin, TX 78711-2017


  CarMax Auto Finance                               Citibank/Best Buy                                  Conduent/Bk America
  Attn: Bankruptcy                                  Attn: Bankruptcy                                   Attn: Claims Department
  PO Box 440609                                     PO Box 790441                                      PO Box 7051
  Kennesaw, GA 30160                                St. Louis, MO 63179                                Utica, NY 13504-7051




  Datasearch Inc                                    Department of Education/Nelnet                     Dept of Ed / Navient
  85 NE Loop 410 Ste 575                            Attn: Claims                                       Attn: Claims Dept
  San Antonio, TX 78217                             PO Box 82505                                       PO Box 9635
                                                    Lincoln, NE 68501-2505                             Wilkes Barr, PA 18773-9635




  Discover Financial                                Firstmark Credit Union                             Firstmark Cu
  PO Box 3025                                       Attn: Bankruptcy                                   Pob 701650
  New Albany, OH 43054-3025                         PO Box 701650                                      San Antonio, TX 78270
                                                    San Antonio, TX 78270




  Home Tax Solutions, LLC                           IRS                                                Kohls/Capital One
  4849 Greenville Ave, Ste 1620                     Po Box 7346                                        Kohls Credit
  Dallas, TX 75206-4191                             Philadelphia, PA 19101-7346                        PO Box 3120
                                                                                                       Milwaukee, WI 53201-3120




  Navient                                           Nissan Motor Acceptance                            Perfection Collection
  Attn: Bankruptcy                                  Attn: Bankruptcy Dept                              Attn: Bankruptcy Department
  PO Box 9500                                       PO Box 660360                                      313 E 1200 S , Suite 102
  Wilkes-Barre, PA 18773                            Dallas, TX 75266                                   Orem, UT 84058
Portfolio Recovery                    Rand Brks Cu                         Randolph Brook FCU
PO Box 41067                          Attn: Bankruptcy Dept                Attn: Bankruptcy Dept
Norfolk, VA 23541                     PO Box 2097                          PO Box 2097
                                      Universal City, TX 78148-2247        Universal City, TX 78148-2247




Receivables Performance Mgmt          Synchrony Bank/ JC Penneys           Synchrony Bank/Care Credit
Attn: Bankruptcy                      Attn: Bankruptcy Dept                Attn: Bankruptcy Dept
PO Box 1548                           PO Box 965060                        PO Box 965061
Lynnwood, WA 98036                    Orlando, FL 32896                    Orlando, FL 32896




Synchrony Bank/Walmart                Toyota Financial Services            U.S. Department of Education
Attn: Bankruptcy Dept                 Attn: Bankruptcy Dept                ECMC/Bankruptcy
PO Box 965060                         PO Box 8026                          PO Box 16408
Orlando, FL 32896                     Cedar Rapids, IA 52409-8026          Saint Paul, MN 55116-0408




Virtuoso Sourcing Group               Wells Fargo Dealer Svc               Wells Fargo Home Mortgage
Attn: Bankruptcy Dept 4500 E Cherry   Attn" Bankruptcy Department 175 N.   Attn: Bankruptcy Dept
Creek DR South STE 500                27th St.                             P.O. Box 10335
Denver, CO 80110                      Billings, MT 59101                   Des Moines, IA 50306




Wyndham Discovery
Attn: Bankruptcy
PO Box 98940
Las Vegas, NV 39193
